FILED IN COURT OF APPEALS
                                                    12th Court of Appeals Distr




                                                    CATHY S. LUSK, QLE

                                                                        FILE COPY



         RE:   Case   No.   14-1079                           DATE:       2/17/2015
         COA #:    12-14-00320-CV           TC#:     XXX-XX-XXXX
STYLE:ELLIOTT WILLIAMS
   v.    TEXAS    DEPARTMENT    OF CRIMINAL        JUSTICE


        Today the Supreme Court of Texas granted the
motion for extension of time to file petition for
review under Tex. R. App. P. 53.7(f)               in the above-
referenced case.  The petition for review is due to be
filed no later than April 1, 2015.
                              MS.   CATHY   S.   LUSK
                              CLERK, TWELFTH COURT OF APPEALS
                              1517 WEST FRONT, SUITE 354
                              TYLER, TX  75702